Citation Nr: 0501370	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left hip fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for lung disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection, to include on a 
secondary basis, for dental disability (other than loss of 
teeth numbers 7 to 10). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In August 2004, more than 90 days following notice to the 
veteran that his appeal was being certified to the Board, the 
veteran submitted additional private medical records.  As 
discussed in further detail below, the veteran's claims are 
being remanded for further development, at which time the 
referenced additional evidence will be considered.

The Board also notes that while the veteran is currently 
seeking compensation benefits for his claimed dental 
disorder, his service connection claim also raises a separate 
claim for dental disability for the purpose of VA outpatient 
dental treatment, which is a claim typically processed by a 
VA medical center.  See generally, Mays v. Brown, 5 Vet. 
App. 302 (1993).  The issue of entitlement to service 
connection for dental disability for the purpose of VA 
outpatient dental treatment is therefore referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his service-connected residuals of a left hip fracture do not 
accurately reflect the severity of that disorder.  In 
connection with his claim, the veteran was afforded VA 
examinations in September 2000 and April 2002.  At his 
September 2000 examination the veteran described his left hip 
pain as intermittent, and did not report any weakness, 
fatigability or lack of endurance.  At his April 2002 
examination, he described his left hip pain as constant.  
While the April 2002 examiner acknowledged the veteran's 
account of left hip pain, the examiner did not adequately 
address functional loss due to the pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the Board's opinion, and 
particularly in light of the suggestion that the veteran's 
left hip pain has changed in nature, another VA examination 
of the veteran's left hip disorder is warranted.

The Board also notes that while the veteran, in a January 
2002 correspondence from VA, was arguably advised as to what 
evidence VA would obtain for him and of what information or 
evidence he was responsible for submitting, he has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim for an increased rating for the 
residuals of a left hip fracture.  See 38 U.S.C.A. § 5103(a) 
(West 2002).  The case will be remanded for this purpose as 
well.

The veteran contends that he has a lung disorder which 
originated in service.  On his September 2000 claim for 
service connection for the disability, the veteran indicated 
that he had been treated at the VA Medical Center (VAMC) in 
Newington, Connecticut for the prior five years.  The record 
reflects that the RO thereafter requested and received 
treatment reports from the above facility for the period from 
1999.  The Board will therefore remand the case to obtain VA 
treatment records for the veteran for the period prior to 
1999.
 
The veteran also contends that his hearing loss and tinnitus 
originated in service.  Service medical records show that he 
reported experiencing hearing problems in February 1964 
following a motor vehicle accident.  Audiometric testing was 
not conducted at his service discharge examination, but 
whispered voice testing at that time revealed auditory acuity 
of 15/15, bilaterally.  Service personnel records show that 
he served as a Boatswain's Mate.

At an April 2002 VA examination, the veteran reported a 
history of noise exposure in service, and indicated that his 
hearing loss and tinnitus had been present since discharge.  
Audiometric testing revealed the presence of hearing loss for 
VA purposes, as well as tinnitus.  The examiner notably did 
not address the etiology of the veteran's bilateral hearing 
loss and tinnitus.  Under the circumstances the Board is of 
the opinion that the veteran should be afforded a VA 
examination addressing the etiology of his hearing loss and 
tinnitus.  See generally, Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).

The veteran lastly contends that service connection is 
warranted for dental disability.  The record reflects that a 
March 1979 Board decision granted service connection for 
teeth numbers 7 through 10, on the basis of trauma to the 
mouth.  The veteran now contends that the upper partial 
plates he received in and after service to compensate for his 
missing service-connected teeth eventually caused the loss of 
his other upper teeth.  He also contends that his jaw was 
damaged in the same incident which resulted in the removal of 
teeth numbers 7 through 10.  When examined in April 2002 by 
VA, the veteran was noted to be edentulous in the maxilla 
with a full upper denture replacing the upper teeth.  There 
was very slight alveolar bone loss in the maxilla and 
mandible.  The examiner notably did not address whether the 
loss of any upper teeth were related to the veteran's period 
of service or to his service-connected loss of teeth numbers 
7 through 10, or whether the veteran had a jaw disability 
related to service.

In addition, the veteran has identified a Dr. L. Lockerman as 
possessing records relevant to his claim for service 
connection for dental disability.  There is no indication 
that the RO has sought to obtain any records for the veteran 
from the referenced dentist.

The Board lastly notes that at an April 2002 VA examination, 
the veteran reported that he was receiving disability 
benefits from the Social Security Administration (SSA).  
Records from that agency for the veteran are potentially 
relevant to the instant appeal, and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim for an increased rating for 
the residuals of a left hip 
fracture.  The letter should also 
specifically inform the veteran of 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
specifically include Dr. L. 
Lockerman, who may possess 
additional records pertinent to the 
claims on appeal.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to include from Dr. 
L. Lockerman, which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
for the veteran from the Newington, 
Connecticut VAMC for the period from 
January 1995 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran benefits, as 
well as a copy of the record upon 
which any award or denial of SSA 
benefits was based, and a copy of 
the records associated with any 
subsequent determinations by the 
SSA.

5.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, extent and severity of 
the veteran's service-connected 
residuals of a left hip fracture.  
All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.

The rationale for all opinions 
expressed should be explained.  The  
claims file must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that such a review of the claims 
file was made.  

6.  The RO should also arrange for 
the veteran to undergo a VA 
audiological examination to 
determine the nature, extent and 
etiology of the veteran's bilateral 
hearing loss; and the nature, extent 
and etiology of the veteran's 
tinnitus.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should provide 
an opinion as to whether it is at 
least as likely as not that the 
veteran's bilateral hearing loss is 
etiologically related to service, or 
whether it was manifest within one 
year of his discharge from service.  
The examiner should also provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
tinnitus is etiologically related to 
service.  The rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that a review 
of the claims file was made.  The 
examination report must be typed.  

7.  The RO should arrange for the 
veteran to undergo a VA dental 
examination to determine the nature, 
extent and etiology of any dental 
disability.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  With respect to any jaw 
disorder identified, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the disorder is 
etiologically related to service, 
including to any trauma experienced 
therein.  The examiner should also 
provide an opinion, with respect to 
the loss of each upper tooth (other 
than teeth numbers 7 through 10), as 
to whether it is at least as likely 
as not that the loss of teeth are 
etiologically related to service or 
to the veteran's service-connected 
loss of teeth numbers 7 through 10.  
The rationale for all opinions 
expressed should be provided.  The 
claims file must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.  

8.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issues 
on appeal.  In addressing the 
increased rating claim, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4, including the 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


